Citation Nr: 1723129	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  08-22 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received with respect to a claim to reopen service connection for shell fragmentation wounds of the bilateral legs.

2.  Entitlement to an initial rating in excess of 20 percent for lumbosacral spondylosis.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

M. Prem, Counsel



INTRODUCTION

The Veteran had active duty service from October 1967 to August 1970 and February 1974 to December 1975.  He received the Purple Heart for his heroic service in the Republic of Vietnam.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2008 and January 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

In February 2011, the Board issued a decision denying the Veteran's application to reopen a claim for service connection for shell fragmentation wounds of the bilateral legs.  In November 2011, the United States Court of Appeals for Veterans Claims (Court) vacated that portion of the Board's decision.  

Both issues on appeal were remanded in June 2012 and November 2014.  

The issue of entitlement to an increased rating for lumbosacral spondylosis is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In August 2004, the RO denied the Veteran's claim of service connection for residuals of shell fragment wounds to both legs above the knees.  He filed a timely notice of disagreement and then withdrew the appeal by way of a May 2005 correspondence.

2.  Certain evidence received since the August 2004 decision is either cumulative or redundant of the evidence of record at the time of the August 2004 denial and, by itself or in conjunction with the evidence previously assembled, it does not relate to an unestablished fact necessary to substantiate the claim of service connection.



CONCLUSIONS OF LAW

1.  The August 2004 RO rating decision, which denied the Veteran's claim of service connection for residuals of shell fragment wounds to both legs above the knees is final.  38 U.S.C.A. § 7105 (West 2014).

2.  Evidence received since the August 2004 RO rating decision is not new and material; accordingly, the claim of service connection for residuals of shell fragment wounds to both legs above the knees is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In April 2007 and May 2015 letters, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2016).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In claims to reopen, VA must both notify a claimant of the evidence and information necessary to reopen the claim, as well as the evidence and information required to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy the above requirement, the Secretary must consider the bases for the denial in the prior decision and provide the claimant with a notice letter describing what evidence would be necessary to substantiate those elements required to establish service connection that were previously found insufficient.  

In its February 2011 Decision, the Board noted that the April 2007 correspondence explained the definition of new and material evidence but only referenced a neck disability.  There was no mention of the bilateral legs.  Pursuant to the Board's November 2014 Remand, the RO sent the Veteran a May 2015 correspondence that fully complies with the VCAA and Kent.  

The Board acknowledges that, in the present case, complete notice was not issued prior to the adverse determination on appeal.  However, following the May 2015 fully compliant notice, the claim was thereafter readjudicated in a June 2016 supplemental statement of the case.  Accordingly, any timing deficiency has here been appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006). 

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2016).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2016).  Relevant service treatment and other medical records have been associated with the claims file.  

New and Material Evidence

Following notification of an initial review and adverse determination by the Regional Office (RO), a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  Following receipt of a notice of a timely disagreement, the RO is to issue a statement of the case.  38 C.F.R. § 19.26.  A substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the statement of the case to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 C.F.R. § 20.302(b).  Otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

When a claim to reopen is presented, a two-step analysis is performed.  The first step of which is a determination of whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  

The provisions of 38 C.F.R. § 3.156 (which define "new and material evidence") provides as follows:   

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016)

Second, if VA determines that the evidence is new and material, the VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins), overruled on other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  The second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held that to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally denied on any basis. Additionally, evidence considered to be new and material sufficient to reopen a claim should be evidence that tends to prove the merits of the claim that was the specified basis for the last final disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held that for new and material evidence purposes only, new evidence is presumed to be credible.  The only exception would be where evidence presented is either (1) beyond the competence of the individual making the assertion or (2) inherently incredible.  
 
If new and material evidence has been received with respect to a claim that has become final, then the claim is reopened and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

In this case, a claim of service connection for shell fragmentation wounds of the bilateral legs was denied in an August 2004 rating decision, and the Veteran was notified of that determination in September 2004.  He filed a notice of disagreement with that determination in November 2004; however, he withdrew his appeal of that issue in a May 2005 correspondence.  Accordingly, the August 2004 rating decision is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).  Therefore, new and material evidence is required to reopen the claim, regardless of how the RO characterized the issue.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156; Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

In the August 2004 rating decision, the RO denied service connection because the evidence did not demonstrate that the Veteran sustained any chronic residuals as a result of the shrapnel wounds sustained in the Republic of Vietnam and that such wounds were superficial in nature.  Additionally, the clinical evidence of record did not demonstrate that any bilateral leg or knee disability had been clinically diagnosed that was related to the claimed shell fragmentation wounds.  Thus, the evidence received since that time should directly relate to whether the Veteran has a current diagnosis of any bilateral leg disability that is the result shrapnel wounds during military service.  The Board finds that such new and material evidence has not been received in this case and thus the claim to reopen is denied.

The evidence of record prior to the August 2004 rating decision indicated that the Veteran had been injured in the Republic of Vietnam and that he received the Purple Heart medal for such injuries.  He had reported that such injuries were due to a rocket-propelled grenade that had exploded in front of him and that he sustained shrapnel injuries.  He did not seek treatment for those shrapnel wounds in service, though he stated that he was "tag(ged)" by a corpsman immediately after the incident (VBMS, 4/10/78). The service treatment records are void of treatment for any bilateral knee or leg shrapnel wounds in service. 

The Veteran filed a claim of service connection for shell fragmentation wounds of the left side in 1978.  Service connection was denied at that time because no shrapnel wounds of the "left side" were found.  Additionally, no chronic left knee disability was shown at that time.  The Veteran failed to report for a VA examination in August 1978 (VBMS, 8/4/78). 

Private treatment records and VA treatment records prior to August 2004 did not demonstrate any complaint of, treatment for, or diagnosis of any bilateral knee or leg disability or shrapnel wound. 

The evidence of record following the August 2004 rating decision includes previously submitted private and VA treatment records, as well as new private and VA treatment records. None of these records demonstrate any complaint of, treatment for, or diagnosis of any bilateral knee or leg disability or shrapnel wounds.  The Veteran has been diagnosed and treated for diabetic peripheral neuropathy of his lower extremities throughout the appeal period.  This disorder is currently service connected and associated with the Veteran's service-connected diabetes mellitus, type II.

Also submitted following the August 2004 rating decision is the Veteran's withdrawal of his appeal of this issue in May 2005, that withdrawal indicated his awareness that there was no medical treatment furnished during service for any shrapnel injuries to this lower extremities, and that he did not have any residual retained fragments or scars that were directly related to the wounds he sustained.  He stated that this was notwithstanding the concession that he was injured in service and received a Purple Heart medal. 

The Board finds that while there may be new evidence submitted in this case, such evidence is not material because it does not demonstrate any bilateral knee or leg disability which is resultant of shell fragmentation wounds in service.  The evidence clearly demonstrates that the Veteran has bilateral leg disabilities due to peripheral neuropathy.  However, such are already service-connected as associated with diabetes mellitus.  There is no other evidence of any other bilateral leg disability throughout the record. 

Thus, while the Veteran is shown to have been injured by a rocket-propelled grenade during his service in the Republic of Vietnam (earning him a Purple Heart medal for his heroic actions in combat) there is no evidence of any current disability associated with those injuries, which is the evidence material to the instant claim.  In fact, the Veteran conceded in his May 2005 statement that he has no such bilateral leg disabilities as a result of his shrapnel wounds in service.  Moreover, no such disability has been shown by the evidence since that time. 

Accordingly, the Board finds that the evidence received since August 2004 fails to establish an unsubstantiated fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the Veteran's claim.  See 38 C.F.R. § 3.156 (a).  The Board has also considered whether the new evidence, when considered with the old, raises a reasonable possibility of relation to service such that a medical opinion is necessary in this case; however, such a duty to assist is not warranted in this case.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).



ORDER

New and material evidence having not been received, the petition to reopen a claim of service connection for shell fragmentation wounds of the bilateral legs is denied.


REMAND

The Board notes that the issue of entitlement to an increased rating for the Veteran's back disability was previously remanded so that the Veteran could be afforded a more contemporaneous VA examination addressing functional impairment on flare-ups.  Such examination was conducted in May 2016.  However, the Board notes that it contains an inconsistency when compared to the December 2012 VA examination, and the inconsistency has not be reconciled.  Specifically, in the December 2012 VA examination, the Veteran reported that flare-ups of the disability impact the function of the thoracolumbar spine.  Flare-ups were caused by prolonged standing, sitting, and bending.  However, the May 2016 examination report (authored by the same VA examiner) states that the Veteran did not report any flare-ups of the disability.  There has been no other indication that the Veteran's back disability has improved.  Consequently, the lack of flare-ups in the more recent VA examination may be erroneous.  More significantly, the Board finds that to fully address the deficiencies in the December 2012 examination, an estimate should be made as to the functional impact of flare-ups reported at that time, even if no flare-ups are presently reported.

Additionally, the Board notes that the May 2016 is not compliant with the requirements as set forth in Correia v. McDonald, 28 Vet. App. 158 (2016).  This case involved determining the proper interpretation of the final sentence of 38 C.F.R. § 4.59 (2016), that reads, "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with the range of the opposite undamaged joint."  

The United States Court of Appeals for Veterans Claims (Court) found the final sentence of § 4.59 to be ambiguous because the regulation, considered as a whole, is meant to guide adjudicators in determining the proper level of disability of joints, and if the range of motion testing listed in the last sentence is not required, it is unclear how an adjudicator could adequately rate a claimant's joint disability and account for painful motion.  Compelled by § 4.59's place in the regulatory scheme (it preceded the disability rating schedule), the Court held that the final sentence of § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  Correia, 28 Vet. App. at 168.  Specifically, the court stated that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59."  Id. at 169-170.  

The Board finds that a new VA examination is warranted to resolve the apparent inconsistency, obtain an estimate as to additional functional impairment on flare-up and to comply with the requirements as set forth in Correia.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for a VA orthopedic examination for the purpose of determining the current severity of his lumbosacral spondylosis.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any special tests deemed medically advisable should be conducted.  Range of motion testing should be conducted, and if possible, the examiner should report (in degrees) the point in range of motion testing where motion is limited by pain.  

The examiner must test and record the range of motion in active motion and passive motion.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

If possible, the examiner should also offer an opinion as to the degree of additional functional loss (if any) due to weakness, fatigue, and incoordination, including during flare-ups.  The examiner should note that the Veteran reported flare-ups at his December 2012 VA examination.  Regardless of whether flare-ups are noted upon current examination, the examiner should estimate the extent of additional functional limitation that would have resulted during the flare-ups as reported at the December 2012 examination.  If this cannot be achieved, the examiner should explain why.

The examiner should express the additional functional limitation in terms of the degree of additional limitation due to weakened movement, excess fatigability, incoordination, flare-ups, or pain.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

2.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claim remains denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


